       Case 1:18-cv-01077-KG-JFR Document 81 Filed 06/10/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

Leon Hunt as Personal Representative of
ESTATE OF JOHN PAUL O’NEAL,
Deceased, BARBARA O’NEAL, and
JEFFREY SHAYNE GOTREAUX,

       Plaintiffs,
v.                                                         Cause No. 1:18-cv-1077-KG-JFR

JUST IN TIME CARGO, INC, a California
Corporation, Individually and d/b/a JITC, and
LUCAS RICHARD FODOR, an Individual, and
JAMES YARROW, GLOBAL MAIL, INC.,
DEUTSCHE POST DHL and DHL
INTERNATIONAL GmbH,

       Defendants.

-CONSOLIDATED WITH-

D. Maria Schmidt as Personal Representative
of ESTATE OF JOHN PAUL O’NEAL, Deceased,

       Plaintiff,

v.                                                         Cause No. 1:19-cv-1067-KG-JFR

JUST IN TIME CARGO, INC, a California
Corporation, Individually and d/b/a JITC, and
LUCAS RICHARD FODOR, an Individual,

       Defendants.

     ORDER GRANTING MOTION FOR LEAVE TO FILE AMENDED ANSWER

       THIS MATTER is before the Court on Defendant Global Mail, Inc.’s Motion for Leave to

file an Amended Answer (the “Motion”), filed May 18, 2020. The time for responding to the

Motion has passed, and no response has been filed. Having reviewed the Motion and noting no

opposition has been filed, the Court FINDS that the Motion is supported by good cause and is

well-taken.
       Case 1:18-cv-01077-KG-JFR Document 81 Filed 06/10/20 Page 2 of 4



       The Court therefore ORDERS that the Motion is granted. Defendant shall file its Amended

Answer within seven days of entry of this Order.




                                                   ___________________________________
                                                   UNITED STATES DISTRICT JUDGE




                                               2
       Case 1:18-cv-01077-KG-JFR Document 81 Filed 06/10/20 Page 3 of 4



Submitted and Approved by:

Dated: June 10, 2020                    RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.

                                        By           /s/ Jeffrey R. Taylor
                                             Seth L. Sparks
                                             Jeffrey R. Taylor
                                             P. O. Box 1888
                                             Albuquerque, NM 87103
                                             Telephone: (505) 768-7232
                                             FAX: (505) 768-7395
                                             rtaylor@rodey.com
                                             Attorney for Defendant Global Mail, Inc., d/b/a
                                             DHL eCommerce
Approved by:

By: Approved by Chip Ferguson via email 6/9/2020
   Jaramillo Law Firm, PC
   David J. Jaramillo
   505 Roma Ave. NW
   Albuquerque, NM 87102
   david@djnmlaw.com

   Ferguson Law Firm
   Paul ‘Chip’ Ferguson, Jr.
   Jane S. Leger
   350 Pine Street, Ste. 1440
   Beaumont, TX 77701-2441
   cferguson@thefergusonlawfirm.com
   jleger@thefergusonlawfirm.com

   Attorneys for Plaintiffs Leon Hunt, as personal
   Representative of the estate of John Paul O’Neal,
   Barbara O’Neal, and Jeffrey Shayne Gotreaux

By: Approved by David M. Houliston via email 6/9/2020
   Law Offices of David M. Houliston
   David Houliston, Esq.
   7500 Jefferson St. NE, Ste. 106
   Albuquerque, NM 87109
   Phone: (505) 247-1223
   Fax: (505) 214-5204
   david@houlistonlaw.com
   Attorney for D. Maria Schmidt, as personal
   Representative of the estate of John Paul O’Neal




                                                3
       Case 1:18-cv-01077-KG-JFR Document 81 Filed 06/10/20 Page 4 of 4



By: Approved via email 6/9/2020
   Butt Thornton & Baehr, P.C.
   Raul P. Sedillo
   Minal P. Unruh
   P.O. Box 3170
   Albuquerque, NM 87190
   Telephone: (505) 884-0777
   rpsedillo@btblaw.com
   mpunruh@btblaw.com

   Attorneys for Defendants Just In Time
   Cargo Inc. and Lucas Richard Fodor

By: Approved via email 6/9/2020
   Park & Associates
   Alfred A. Park
   3840 Masthead Street, N.E.
   Albuquerque, NM 87109
   (505) 246-2805
   apark@parklaw.com

   Attorney for Defendant James Yarrow




                                           4
